                                                                              KS
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 20


                                                                                      May 25, 2021
                             U NITED STATE S D ISTR ICT C O UR T
                             SOUTH ERN DISTRICT OF FLORIDA
                 21-20321-CR-ALTONAGA/TORRES
                             C ase N o.
                                       18U.S.C.j371
                                       42 U.S.C.j1320a-7b(b)(1)(B)
                                       42U.S.C.j1320a-7b(b)(2)(B)
                                       18U.S.C.j2
                                       18U.S.C.j982(a)(7)
  UNITED STATES OF AM ERICA

  VS.


  M ICH AEL STEIN and
  LE ON EL PA L ATN IK ,

                        D efendants.
                                          /
                                          IN DICTM EN T

         TheGrand Jury chargesthat:

                                  G EN ER AL A LLEG ATIO N S

         Ata11tim esm aterialto thisIndictm ent:

                                     The M edicare Prozram

                  TheM edicareProgrnm (tiM edicare'')wasafederallyfundedprogram thatprovided
  âee or below-costhealth care benefits to certain individuals,prim arily the elderly,blind,and

  disabled.ThebenefitsavailabletmderM edicarew eregovem edby federalstatm esandregulations.

  TheUrlited StatesDepartmentofHea1th and Human Selwices(1ûHHS''),through itsagency,the
  Centersfor M edicare and M edicaid Services (:&CM S''),oversaw and administered M edicare.
  lndividuals w ho received benefits tm der M edicare w ere com m only referred to as M edicare

  Gçbeneficinries.''
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 20




                M edicarew asalGhealth carebenefitprogram ''asdefinedby Title 18,United States

  Code,Section 24(b),and açTederalhealth careprogrnm''asdefned by Title42,United States
  Code,Section 1320a-7b(t).
                M edieare covered differenttypesofbenefits,which were separated into different

  program çlparts.''M edica eGTa,
                                I-tA''coveredhealth servicesprovided by hospitals,skilledntlrsing

  facilities,hospices,andhomehealth agencies.M edicareGT aI'tB''wasam edicalinstlratweprogm m

  that covered,nm ong other things,medical services provided by physicians,m edical clinics,

  laboratories, and other qualified health care providers,such as office visits,m inor surgical

  procedures,and laboratorytesting,thatwerem edicallynecessary and orderedby licensed m edical

  doctorsorotherqualifiedhealth careproviders.

         4.     Physicians,clinics, and other health care providers, including laboratodes, that
      îded servicesto beneficiadesw ere ableto apply forand obtain a qqprovidernum ber.,,A jw alth
  provl                                                                                    .




  care providerthatreceived a M edicareprovidernumberwasableto file claim swith M edicareto

  obtainreimbtlrsem entforservicesprovided tobeneficiaries.

                A M edicare claim w asrequired to contain certain im portantinform ation,including'
                                                                                                  .

  (a)thebeneficiary'snameandHea1thlnstlranceClaim Ntlmber(&GHICN'');(b)adescriptionofthe
  healthcarebenefit,item,orservicethatwasprovidedorsuppliedtothebeneficiary;(c)thebilling
  codesforthebenefit,item,orservice;(d)thedateupon which thebenefit,item,orserdcewas
  providedorsuppliedtothebeneficiary;and(e)thenameoftherefeningphysicianorotherhealth
  care provider, as w ell as a tm ique identifying num ber,know n either as the U zlique Physician

  IdentificationNllmber(ççIJPlN'')orNationalProviderIdentifier(GçNPI'').Theclaim form couldbe
  submittedin hazd copy orelectronically.
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 20




                                PartB C overaze and R eaulations

         6.     CM S acted tllrough fiscal agents called M edicare adm inistrative conkactors

  (GçM ACs''),which were statmory agentsforCM S forM edicarePM B.TheM ACSwereprivate
  entities that reviewed claim s and m ade paym ents to providers for services rendered to

  benetk iades.The M ACSwere responsible forprocessing M edicare claim s mising within their

  assigned geographicalarea,including determining whetherthe claim w as fora covered service.

                Novitas Solutions,Inc.(EW ovitas'') was the M AC for consolidated M edicare
  jtlrisdictionsJH andJL,wllich includedTexas,amongotherstates.
                Tozeceive M edicare reim bm sem ent,providershad to m ake appropriate application

  to the M AC and execute a written provider agreem ent.The M edicare provider enrolhnent

  application,CM S Form 8558,wasrequired to be signed by an authodzed representative ofthe

  provider.CM S Form 8558 contained a certification thatstated:

                I agree to abide by the M edieaze laws,regulations,and progrnm
                instnzctions that apply to tllis provider. The M edicare law s,
                regulations, and program instructions are available through the
                M edicare contractor. 1 tm derstand that paym ent of a claim by
                M edicare is conditioned upon the claim and the underlying
                transaction complying with such laws, regulations and progrnm
                instructions(including,butnotlimitedto,theFederalanti-ldckback
                statuteandtheStarklaw),andonthesupplier'scompliancewitha11
                applicableconditionsofparticipation in M edicare.

                CM S Form 8558 contained additionalcertifications that the provider ççwillnot

  knowingly presentorcause to be presented a false orfraudulentclnim forpaym entby M edicare''

  and1:w111notsubm itclaim swith deliberateignoranceorrecldessdisregard ofthei.
                                                                              rtruth orfalsity.''

         10.    M edicare PM B paid for claim s only if the item s or services were m edically

  reasonable,medically necessaty forthetreatmentordiagnosisofthepatient'sillnessorinjtzry,
  doclzm ented,and acm ally provided asrepresented to M edicare.M edicare w ould notpay foritem s

  orservicesthatw ere proclzred through ldckbacks and bribes.
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 20




                                         G enetic T estinz

                Genetic testing refers to lqboratory tests that used DNA sequencing to detect

  mutationsin genesthatcouldindicateahigherrisk ofdeveloping certainm edicalconditionsinthe

  futtzre,orto assistin thetreatm entorm anagem entoftheseconditions.

         12. Cancergenetictests(1GCGx tests'')were designedto detectmutationsthatcould
  lead to ahigherrisk ofdeveloping catwerortoassistinthetreatm éntofanexistingcancer;cardiao

  genetictests(lEcardiotests'')weredesignedtodetectmutationsthatcouldleadtoahigherl'
                                                                                   isk of
  developingcertaincardiacconditions;atldphmnnacogenetictests(&TGxtests'')weredesignedto
  assesshow genes would affecta person'sresponse to certain m edications,such asm edications

  taken for depression. N one ofthese form s ofgenetic testing w as a m ethod of diagnosing,in the

  firstinstance,whethermlindividualhad cmwerorheartdisease.

                To conductgenetictesting,a laboratoly musthave obtained a DNA sam plefrom

  the patient. Such samples were typically obtained from the patient's saliva by using a cheek

  (buccal)swabtocollectsufficientcellstoprovideageneticprofile.Thegeneticsnmplewasthen
  subm ittedtothelaboratory to conductagenetictest.

         14.    DNA sampleswere subm itted along with requisitionsthatidentified,am ong other

  things,the patient,the patient's insm atwe,and the specitk test to be performed,such as a

  comprehensive panelofgenesto testforrisksofmultiple cancers. Jn orderforlaboratoriesto
                                                                       .




  submitclaimstoM edicareforgenetictests,therequisitionshadto be approved by aphysician or

  other authodzed m edical professional w ho attested to the m edicalnecessity of the test. Such

  requisitionsw ere know n as<çdoctors'orders.''




                                                   4
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 20




                             M edicare Coveraze for G enetic Testinz

         15.    M edicaredid notcoverdiagnostictesting,including genetictesting,thatwasGtnot

  reasonable and necessary forthe diagnosisortreatmentofillness orinjury orto improve the
  ftmctioningofamalformedbodymember.''Title42,UnitedStatesCode,Section 1395y(a)(1)(A).
  Except for certain statm ory exceptions,M edicare did not cover i&exnm inations perform ed for a

  purposeotherthan treatmentordiagnosisofaspecificillness,symptoms,complaintorinjury.''
  Title 42,Code of FederalRegulations,Section 411.15(a)(1).Among the statutory exceptions
  M edicarecoveredwerecancerscreeningtestssuch asçiscreeningm nmm ography,colorectalcancer

  screeningtests,screeningpelvicexnms,Eandqprostatecancerscreeningtests.''1d.
         16. Ifdiagnostictestingwasnecessaty forthediagnosisortreatmentofillnessorinjury
  or to improve the functioning of a m alform ed body member, M edicare imposed additional

  requirementsbeforecoveringthetesting.Title42,CodeofFederalRegulations,Section410.32(a),
  providedthatllgallldiagnosticx-ray tests,diagnosticlaboratorytests,and otherdiagnostictests
  must be ordered by the physician who is treating the beneficiary,that is,the physician who

  fllrnishesa consultation orkeatsa beneficiary fora specific m edicalproblem and who usesthe

  resultsin the managem entofthebeneficiary'sspecificm edicalproblem .Testsnotordered by the

  physician who istreating thebeneficiary arenotreasonable and necessary.''1d

                                          T elem edicine

         17.    Telem edicine provided a m eans of connecting patients to doctors by using

  telecom m unications technology,such as the internet or a telephone,to interact w ith a patient.

  Telem edicine com panies provided telem edicine services,ortelehealth services,to individualsby

  hiring doctors and otherhealth careproviders.
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 20




          18.    M edicare PM B covered expenses for specific telehealth services if certain

  requirementsweremet.Theserequirementsincludedthat(a)thebeneficiarywaslocatedinarural
  orhealthprofessionalshortagearea;(b)servicesweredeliveredviaaninteractiveaudioandvideo
  telecommunicationssystem;and (c)thebeneficiary wasin apractitioner'soffice oraspecified
  m edical facility- not at a beneficiary's hom e---during the te1ehealth service with a rem ote

  practitioner.In or arotm d M arch 2020,i.
                                          n response to the COV ID -19 pandem ic and in order to

  enable access to care during the public health emergency,som e of these requirements were

  nm ended temporarily to,nm ong other tllings,cover telehealth services for certain office and

  hospitalvisits, even if the beneficiary w as not located in a rural area or a health professional

  shortage area and even ifthe te1ehealth services w ere furnished to beneficiariesin theirhom e.

                             The D efendants and R elated Com panies

          19.    Defendant M ICHAEL STEIN ,a resident of Palm Beach County, owned and

  controlled 1523HoldingsLLC and othercom panies,asfurtherdescribed herein.

         20.     DefendantLEONEL PAI,ATNIK ,aresidentofPalm Beach County,Florida,co-

  ownedPandaConservationGroup,LLC (ûTanda'')throughaholdingentityhecontrolled,Anucan,
  LLC.PA LATN IK ,along w ith the otherco-owners ofPanda,controlled and operated Panda and

  its subsidiary entities.

                 Panda w as a com pany organized and existing tm der the law s of Texas, with a

  m ailing address located at440 South FederalHighway,Suite 207,Deerfield Beach,FL 33441.

  Panda ow ned m ultiple laboratories engaging in CGx and Cardio genetic testing, including

  Amerihea1thLaboratory,LLC (ççAmerihealth'')andM P3Labs,Inc.(1GM P3'').




                                                  6
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 7 of 20




         22.       To marketitsselwices,Pandaused a callcenteroperating underthennm e<ûHea1th

  Awreness Project,''or EEHAP,''located at 6451 North FederalHighway,Suite 1003,Fort
  Lauderdale,FL 33308.

                   Am erihea1th w as a clinicallaboratory located at4225 O ffice Parltw ay,Suite 110,

  D allas, TX 75204.ln or around M ay 2019, LEO N EL PA LA TM K signed and subm itted a

  M edicare Emollm ent Application witich listed PALATNIK                 as Amerihealth's sole

  director/officer, partner, authorized official, and owner. Panda and its owners acquired

  Am erihea1th on or about January 1, 2020. PA LATM K and others controlled and Operated

  Am erihea1th.

                   M.
                    P3 was a clinicallaboratory located at 1500 1-35 W ,Suite 120,Denton,Texas

  76207.M P3 enrolled as a M edicare provider in or arotm d Septem ber2015.Panda and itsow ners

  acquired M P3 on or aboutJanuary 1,2020.LEONEL PALATM K and others controlled and

  operated M P3.

         25.       Am erihealth and M 133arecollectively referredto herein asthett aboratodes.''

         26.       1523 Holdings,LLC (ç&1523''),d/b/aInwerx,wasa Floridacompany located at
  2000 N .29th A ve.N o.301,H ollyw ood,FL 33020.M ICH AEL STEIN w asthe solem anager and

  registered agentfor1523,and controlled and operated 1523.

         27. Growthlogix,LLC (GlGrowthlogix'),d/b/a DigitalM ayo,LLC,was a Florida
  company located at2000N .29th Ave.N o.301,H ollywood,FL 33020,thesnm eaddresslisted for

  1523.M ICH AEL STEIN w as G'
                             row thlogix's registered agent.STEIN controlled and operated

  Grow tlzlogix.




                                                   7
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 8 of 20




                                          CO UNT 1
         C onspiracy to D efraud the U nited States and Pay and R eceive K ickbaclks
                                        (18U.S.C.j371)
                The GeneralM legations section ofthislndictm entisre-alleged and incop orated

  by reference asthough fully setforth herein.

         2.     From in orarotmd M arch 2019,and continuing through in oraround M arch 2021,

  theexactdatesbeingunknown to theGrand Jury,in M inm i-DadeCounty,in the Southem District

  ofFlorida,and elsewhere,thedefendants,

                                   Y C H AE L ST EIN and
                                   LEONEL PALATNHG
  did knowingly and willfully,thatis,with the intentto furtherthe objectsofthe conspiracy,
  com bine,conspire,corlfederate,andagreewith each other,andwith othersknown and Ilnknown

  to the Grand Jury, to degaud the United States by impairing,im peding, obstructing,and

  defeatingthrough deceitfuland dishonestm eans,thelawfulgovernmentfunctionsoftheUnited

  Statesgovernm entand any ofitsdépartmentsoragencies,nnm ely,HHS in itsadm inistrationand

  oversightofthe M edicareprogram,and to com mitcertain offensesagainstthe United States,

  thatis:

                toviolateTitle42,UnitedStatesCode,Sedion 1320a-7b(b)(1)(B)bysolidtingand
  receiving any rem uneration,including kickbacksand bribes,directly and indirectly,overtly and

  covertly,in cash and in ldnd,including by check and wire transfer,in return for ptlrchasing,

  leasing,ordering,and arranging for and recom m ending the purchasing,leasing,and ordedng of

  any good,facility,service,and item ,for which paym entm ay be m ade in whole and in partby a

  Federalhealth careprogram ,thatis,M edicare;and




                                                 8
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 9 of 20


                                                                                    '
                                                                                        ).
         b.       toviolateTitle42,UnitedStatesCode,Section 1320a-7b(b)(2)(B),byofferingand
  paying any remtmeration,including ldckbacks and bribes,directly and indiredly,overtly and

  covertly,in cash and in kind,including by oheck and wire transfer,to â person to induce such

  person topm ohase,lease,order,andanangeforand recom mendpm chasing,leasing,andordering

  ofany good,fadlity,service,anditem ,forwhich paymentm ay bem adein wholeandin partby a

  Federalhealth cazeprogrnm ,thatis,M edicre.

                                   Purpose ofthe Conspiracv

                  Itwas apurpose ofthe conspiracy forthe defendantsand theirco-conspiratorsto

  unjustlyenrichthemselvesby,nmongotherthings'
                                             .(a)offering,paying,soliciting,andreceiving
  kickbacksand bribesin exchangeforreferring and arranging fortheorderingoffraudulentgenetic

  testing orders to the Laboratories;(b) submitting and causing the submission of false and
  fraudulentclaimsto M edicare forgenetictestingthatw asprocured through illegalldckbacksand

  bribes;(c)concealingtheldckbacksandthesubmissionoffalseandfraudulentclaùnstoM edicare;
  and (d)diverting ldckbacksand gaud proceedsfortheirpersonaluse and benefit,theuse and
  benefitofothers,and tofurthertheconspiracy.

                              M anner and M eans ofthe C onspiracv

        The m nnner and means by wllich the defendants and their co-conspirators sought to

  accomplishtheobjectsandpup oseoftheconspiracyincluded,amongotherthings:
                  LE ON EL PA LA TN IK and others created and/or controlled Panda and the

  Laboratories.




                                                9
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 10 of 20




         5.     LEONEL PALATNIK and his co-conspiratorsfalsely certified to M edicarejhat

  they andtheLaboratorieswouldcom ply with a11M edicarerulesandregulationsandfederallaws,

  including the A nti-lfickback Statute,the requirem ent to not know ingly present or cause to be

  presented afalse andfraudulentclaim forpaym enttoM edicare,andtherequirem enttonotsubm it

  claim swith deliberateignorunce orrecldessdisregard oftheirtnlth orfalsity.

         6.     LEONEL PAT,
                          A TNIK and his co-conspirators obtained accessto thousandsof

  M edicarebeneficiaries'insurance information and DNA m aterialby causing them tobetargeted

  with deceptive m arketing campaigns, including online advertising and telem arketing, that

  promoted genetictesting.

                LEONEL PAI,ATNIK andl'
                                     lisco-conspiratorsoffered and paid illegalkickbacks

  and bribesto M ICHAEL STEIN,tlarough his entity 1523,in exchange forllis arranging for

  telem edicineprovidersto ordergenetictestingforM edicarebeneficiaries.

         8.     M ICH AEL STEIN,through hisentities 1523,Inwem and Growtlllogix,and llis

  co-conspiratorsoffered andpaid,andcaused to bepaid,illegalldckbacksand bribesto health care

  providers in the form ofreferrals of Panda-recnzited patients,in exchange for the health care

  providers ordering medically llnnecessary genetic testing. In so doing, STEIN, LEONEL

  PAI,ATNIK,and theirco-conspiratorsexploited pandem icrelated progrnm sthatwere designed

  to enable needed accessto care.

         9.     LEONEL PAIA TNIK ,Y CHAEL STEIN,andtheirco-conspiratorsprovided,

  orcaused to be provided,confidentialM edicare beneficiary inform ation to health care providers

  worldng,diredly orindirectly,for1523,Inwerx,and Growthlogix,forthepup oseofpurportedly

  conducting telehealth consultations and ordering genetic testing.




                                                 âO'
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 11 of 20




         10.     LEONEL PAT,ATNIK ,M ICHAEL STEIN,and their co-conspirators caused

  health careproviderstoordergenetictesting forM edicarebenelciariesthatwasproctlred through

  the paym ent of kickbacks ahd bribes, m edically unnecessary, ineligible for M edicare

  reim btlrsem ent,and notprovided asrepresented.In m any instances, thehealth careprovidershad

  no pdorrelationship with the beneficiaries,were nottreating the beneficiaries forany medical

  condition,didnotusethetestresultsinthetreatmentofthebeneficiades,andoften didnotconduct

  atelem edicineconsultation asrepresented toM edicare.

                The health care m oviders who ordered genetic testing forthe Laboratoriesw ere

  requiredto sign a certitk ation on each orderthatstated &(Iam thepatient'streating physician and

  thisorderisbased upon M edicare'srequirem entthatthetesting isnotordered forthepup osesof

  screening but for the diagnosis and treatm ent of the patient's individual medicalcondition.''

  LEOM L PR ATNIK,M ICH AEL STEIN,arld theirco-consp/atorsknew thiswasfalse.

                LEONEL PALATNIK,M ICH AEL STEIN,andtheirco-conspiratorsconcealed

  anddisguisedtheschemeandthepaym entandreceiptofillegalkickbacksandbribesby executing

  ashnm contract,labeling paym entsaspurported çGconstlltation and IT sezvices,''and creating and

  m aintaining false and fraudulentdocum ents.

                LE O N EL PA LA TNIK and his co-conspirators concealed and disglzised the

  schem e and the paym entand receiptofillegalkickbacks and bribes by failing to disclose the

  persons with ownership and/or m anaging control of m edical providers, including M P3, to

  M edicare.




                                                 11
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 12 of 20




         14.     Dudng the COV1D-19 public health em ergency, LEONEL PALATM K ,

  M ICH AEL STEIN,and their co-conspirators caused the Laboratoriesto subm it,and cause the

  subm ission of,an nm ountin excessofapproximately $73million in falseandfraudulentclaimsto
  M edicare for genetic tests that were obtained through ldckbacks and bdbes, m edically

  lmnecessary,ineligible forreimbm sem ent,and notprovided asrepresented.M edicm'
                                                                                e paid the

  Laboratoriesapproximately in excessof$51m illion forthese claims.
         15.    Dlzring the COV1D-19 public health em ergency, LEONEL PALATM K ,

  M ICH AEL STEIN, and their co-conspirators caused providers to subm it, and cause the

  subrnission ollannmotmtinexcessofapproximately$1millionirlfalseandfraudulentclaimsto
  M edicare for telem edicine consultations that were obtained through ldckbacks and bribes,

  m edically unnecessary,ineligible forreimbm sem ent,and notprovided asrepresented.M edicare

  paidthèprovidersapproxim ately in excessof$550,000 fortheseclaim s.
         16.    LEONEL PAI,ATNIK ,M ICH AEL STEIN,and theirco-conspiratorsused the

  fraud proceedsderived from the Laboratoriesto benefitthem selvesand others,and to furtherthe

  conspiracy.

                                        OV ER T A CT S

         Infurtheranceoftheconspiracy,andtoaccomplish itsobjectsandpttpose,atleastoneof
  theco-conspiratorscom m itted andcausedtobecomm itted,intheSouthem DistrictofFloridaand

  elsewhere,atleastoneofthefollowing overtacts,nmong others:

                O n oraboutM arch 30,2020,M ICH AE L STEIN em ailed LE O NEL PA LA TM K

  a draftofa M asterServices A greem entbetween Panda and 1523,stating ççIhave ...rem oved any

  referencesto telem ed/doctors.''




                                              12
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 13 of 20




         2.        On oraboutM ay 27,2020,M ICHAEL STEIN emailed LEOM L PATA TNIK

  and others at Panda,stating GW s per Leo's request,1 have modified the (M aster Services
  Agreementjtoreflect$50,000permonth.''
                   On or aboutJuly 1,2020,L EO N EL PM ZA TN IX ,M IC H A EL STEIN ,and their

  co-conspiratorsexecuted a M asterServicesAgreementbetween Pandaand 1523,wherein Panda

  agreedto pay $50,000permonth forpurported ltconsultation and IT selwices.''
                   On or aboutJuly 16,2020,PALATNIK and his ço-conspirators transferred or

  caused to betransfen'ed approxim ately $25,000 from an accotmtending in 0676 in thénam e of
  Panda atM apleM ark Bnnk to an accountin the nam e of1523 ending in 5987 atChase Bank in

  exchangeforSTEIN 'Sarranging fortelem edicineprovidersto ordergenetictesting forM edicare

  beneficiaries.

                   On or aboutJuly 27,2020,PALATNIK and llis co-conspirators transferred or

  caused to be transfen'ed approxim ately $25,000 from allaccotmtending in 0676 in thenam e of
  Panda atM apleM ark Bnnk to an accotmtin the nam e of 1523 ending in 5987 atChase Bnnk in

  exchangeforSTEIN 'Sarranging fortelem edicineprovidersto ordergenetictesting forM edicare

  beneficiaries.

         6.        On oraboutSeptem ber30,2020,PAI,ATNIK and llisco-conspiratorstransfen'
                                                                                        ed

  orcausedto betransferred approximately $35,000 from an accotmtendingin 2850 in thename of
  Panda atV ista Bnnk to an accolm tin the nam e of 1523 ending in 5987 atChaseB nnk in exchange

  for STEIN 'S arranging for telem edicine providers to order genetic testing for M edicare

  beneficiaries.

                   On or aboutN ovem ber 6,2020,PAI,ATN IK and his co-conspirators transferred

  orcausedto betransferred approxim ately $100,000 from an accountending in 2850 in thename



                                                13
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 14 of 20




     ofPandaatVista Bank to allyccouqtin the name of1523 ending in 5987 atChasl Bnnk in
     exchangeforSTEIN'Sarranging fortelem edicineprovidersto ordergenetictesting forM edicare

     beneficiaries.

            Al1in violation ofTitle 18,United StatesCode,Section 371.

                                          COUNTS 2-5
      Solicitation and ReceiptqfK ickbacksin Connection with a FederalH ealth CareProgram
                                      (42U.S.C.j1320aWb(b)(1)(B))
                      The GeneralAllegations section ofthisIndictm entisre-alleged and incorporated

     by referenceasthough f'ully setforthherein.

            2.        On oraboutthe datessetforth below asto each cotmt,in Broward Cotmty,in the
 ,
     Southem DistdctofFlorida,and elsewhere,thedefendant,

                                               M IC H AEL STEIN ,

     did knowingly and willf-
                            ully solicitand receive any rem uneration,thatis,lcickbacksand bribes,

     directly and indirectly,overtly and covertly,in cash and in kind,inreturn forpm chasing,leasing,

     ordering, and arranging for and recom m ending ptlrchasing, leasing, and ordering any good,

     facility,service,anditem forwhichpaymentm ay bem adein wholeand inpaz'
                                                                          tby aFederalhealth

     careprogram ,thatis,M edicare,assetforth below :

                  A pproxim ate           O riginating                            A pproxim ate
       C ount         D ate                A ccount              Pa ee               A m ount
                                             Panda
                                          Conservation       1523 Holdings,
                        7/16/20          Group,LLC -       LLC - ChaseBank           $25,000
                                        M apleM ark Bnnk    N o.******5987
                                         N o.****0676
                                             Panda
                                          Conservation       1523 H oldings,
                        7/27/20          Group,LLC -       LLC - ChaseBanlc          $25,000
                                        M apleM ark Bank    N o.******5987
                                         N o.****0676




                                                    14
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 15 of 20




               A pproxim ate          O riginating                           A pproxim ate
    C ount         D ate               A ccount               Pa ee             A m ount
                                         Panda
                                      Conservation        1523 H oldings,
      4            9/30/20            Group,LLC -        LLC - ChaseBank        $35,000
                                     V ista B nnk N o.   N o.******5987
                                      ++***+*2850
                                          Panda
                                      Conservation        1523 Holdings,
                  11/06/20            Group,LLC -        LLC - ChaseBank       $100,000
                                     V ista B nnk N o.   N o.******5987
                                      +,,,++++2850

          InviolationofTitle42,UnitedStatesCode,Section 1320a-7b('
                                                                 b)(1)(B),andTitle18,
  U nited States Code,Section 2.

                                      C O U NT S 6-9
     O ffer and Paym entofK ickbacu in C onnection w ith a FederalH eaIth C are Program
                                   (42U.S.C.j1320a-7b(b)(2)(B))
                The GeneralAllegationssection ofthislndictmentisre-alleged atld incorporated

  by referenceasthough ftzlly setforth herein.

                On oraboutthe datessetforth below asto each count,in Broward County,in the

  Southem D istrictofFlorida,and elsewhere,the defendant,

                                      LEO N EL PA LA TNIK ,

  didknowingly andw illfully offerandpay anyremtmeration,thatis,ldckbacksandbribes,directly

  and indirectly,overtly and covertly,in cash and in ldnd,assetforth below,to aperson,to induce

  such person to pm chase,lease,order,and arrange for and recom mend purchasing,leasing,and

  ordering any good,facility,selwice,and item forwhich paym entm ay bem adeinwholeorin pal't

  by a Federalhealth care progrnm ,thatis,M edicare:




                                                 15
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 16 of 20




                                      O riginating
       Count          D ate            A ccount               Pa ee               A m ount
   '
                                         pantja
                                      Conservation       1523 H oldings,
                    7/16/20          Group,LLC -       LLC - Chase Bank           $25,000
                                    M apleM ark Bank    No.******5987
                                     N o.****0676
                                          Panda
                                      Conservation       1523 H oldings,
        7           7/27/20          Group,LLC -       LLC - ChaseBank            $25,000
                                    M apleM ark Bnnk    No.******5987
                                     N o.****0676
                                         Panda
                                      Conservation       1523 H oldings,
        8           9/30/20          Group,LLC -       LLC - ChaseBnnk            $35,000
                                     VistaBank No.      No.******5987
                                      +++++++p,g5()
                                         Panda
                                      Conservation       1523 H oldings,
        9           11/06/20         Group,LLC -       LLC - ChaseBank           $100,000
                                    VistaBank No.       N o.******5987
                                     +++++++a85()

            In violation ofTitle 42,United StatesCode,Sedion 1320a-7b(b)(2)(B),and Title 18,
  United StatesCode,Section 2.

                                FORFEITURE ALLEGATIONS
                                      (18U.S.C.j982(a)(7))
                  The allegationscontained in thislndictmentarehereby incorporated by reference

  asifsetforth fully herein foralleging crim inalforfeitureto theUnited Statesofcertain property

  in which thedefendants,M ICH AEL STEIN andLEON EL PM ZATNIK ,have an interest.

                  Upon convidion ofaviolation ofafederalhealth careoffense,asdefined by Title

  18,United States Code,Section 24 and as alleged in tllis lndictm ent,the defendant so convicted

  shallforfeitto the United States of America,plzrsuantto Title 18,Ullited States Code,Section

  982(a)(7),anyproperty,realorpersonal,thatconstittztesorisderived,directlyorindirectly,f'
                                                                                         rom
  grossproceedstraceable to the com m ission ofsuch violation.



                                                16
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 17 of 20




         3.     Thepropertywllichissubjecttocriminalforfeitureincludes,butisnotlimitedto,
  thefollowing:A sum ofm oney equalinvaluetothepropertythatconstitutesorisderived,directly

  orindirectly,from grossproceedstraceableto the comm ission ofthefederalhealth care offenses

  alleged in this Indictment,for which the United States will seek entry as a forfeiture money

  judgmentagainsteachdefendantuponconvictionaspartoftheirrespectivesentence.
        AllplzrsuanttoTitle18,UnitedStatesCode,Section982(a)(7),andtheproceduresoutlined
  atTitle21,United StatesCode,Section 853,asmadeapplicableby Title 18,United StatesCode,

  Section 982(b).
                                                    x vpu s slss    ,


                                                    FO REPER SON
         *                          ,   ('
                                         .                                                       .

  JuM AN TON IO G ON ZM EZ
  A CTING UN ITED STA TES ATTO RN EY
  SOUTH ERN D ISTRICT OF FLOR IDA

  D AN IEL K A HN
  A CTIN G CHIEF
  CRIM TN A L D IV ISION ,FM U D SECTION

  ALLAN M ED IN A
  DEPU TY CH IEF
  CRIM INA L D IVISION ,FM UD SECTION
  U .S.D EPA RTM EN T OF JUSTICE

                                @
                                *

  LIGIA             N
  TdalA ttom ey
  Crim inalD ivision,Fraud Section
  U .S.D epartm entofJustice
  1400 N éw Y ork A ve.,N .W .
  W asllington,D .C.20005
  Phone:(202)794-2219
  Email:ligia.markman@ usdoj.gov


                                               17
 Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 18 of 20
                                             UM TED STATESDISTRICT Co IJRT
                                            SOUTIV RNDISTRICT OFFLOD A

  W TED STATESOFW             W CA                      CASE NO.

                                                        CERTIFICAT E OF TR IAL ATTOR NEYY
  MICHAELSTEIN,etaI.,                                   Superseding Caselnformation:
                               Defendants/
   CourtDivision:tselectOnel                            Newdefendantts) I
                                                                        --IYes I--INo
   FZ Miami N KeyWest H FTL                             Numberofnew' defendants
   H WPB N FTP                                          Totalnumberofcotmts
       1.1havecarefully consideredtheallegationsoftheindictm ent,thenum berofdefendants,thenumberofproG ble
         witnessesandthelegalcomplexitiesoftheIndictment/lnform ation attachedhereto.
       2.Inm awarethattheinform ation supplied onthisstatem entwillberelied uponbytheJudgesofthisCourtin
         settingtheircalendarsand schedulingcrim inaltrialsunderthem andateoftheSpeedyTrialAct,
         Title28U .S.C.Section 3161.
       3.Interpreter:(YesorNo) No
         Listlanguageand/ordialect
       4.Thiscase willtake 15 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
             (Checkonlyone)                            (Checkonlyone)
         1 0to5days               (71                  Petty             (71
         11 6to10days             (71                  Minor             EEI
         I11 11to20days           rzrl                 Misdemeanor       EEI
         IV 21to60days            E7I                  Felony            Eq
                                                                          d
         V 61daysandover          EEI
        6.HastlliscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           Ifyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) NO
       7. Doesthiscase originatefrom am atterpendingin theCentralRegionoftheU.S.Atlorney'sOffice priorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom amatterpendingin theNorthern Region oftheU.S.Attorney'sOffice priorto
          August8,2014(Mag.JudgeSharliekMaynard?(YesorNo) No
        9.Doesthiscaseoriginatefrom amatterpendingintùeCentralRegionoftheU.S.Atlorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                     LIG IA   A        AN
                                                                     DOJ TrialAttorney
                                                                     CourtID No.     A5502656
*penaltySheetts)att
                  achal                                                                           REV 3/19/21
Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 19 of 20




                            U N ITED STA TES D ISTR ICT CO IJR T
                            SO U TH ER N D ISTR ICT OF FL OR IDA


                                       PEN AL TY SH EET

  D efendant's N am e:          M IC H A EL STEIN
  C aseN o:

  Cotmt#:

   Title 18sU nited StatesCodeeSection 371

   Conspiracv to Defraud theUnited Statesandto Pay and Receive lllecalKickbacks

  *M ax Penaltv: Five (5)years'imprisonm ent
  Cotm ts #: 2 - 5

   Title42mUnited StatesCodesSection 1320a-7b(b)(1)(B)
   Solicitation and R eceiptofK ickbacks in Connection w ith a FederalH ea1th Care Procram

  WM ax Penalty: Ten (10)years'im prisonmentasto each cotmt                 '
  frR efersonly to possible term ofincarceration,does not include possible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
    Case 1:21-cr-20321-CMA Document 1 Entered on FLSD Docket 05/25/2021 Page 20 of 20



'                              IJX ITED STATES m sTm cT cotc '
                                                             r
                               SO U TH ER N m sTltlc'r oF Ftzom lu


                                          PEN AL TY SH EET

      D efendant's N am e:         LEO N EL PA LATN IK
      C aseN o:

      Count#:

       Title 18sU nited StatesCode.Section 371

       Conspiracy to Defraud theUnited Statesandto Pay and Receive lllezalKickbacks

      *M ax Penalw : Five (5)vears'imprisonm ent
      Colmts#:6 - 9

       Title42sUnitedStatesCodeeSection 1320a-7b(b)(2)(B)
       PavmentofKickbacksin Colm ection with a FederalHea1th Cay
                                                               reProcrnm

      WM ax Penalw : Ten (10)years'im prisonmentasto each cotmt

      WR efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
      specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
